276 S.W.3d 902 (2009)
STATE of Missouri, Respondent,
v.
Willis JONES, Jr., Appellant.
No. WD 68564.
Missouri Court of Appeals, Western District.
February 17, 2009.
George A. Wheeler, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen, Cory L. Atkins, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
*903 Before THOMAS H. NEWTON, C.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Willis Jones, Jr. appeals the circuit court's judgment convicting him of two counts of deviate sexual assault and one count of invasion of privacy in the second degree. We affirm. Rule 30.25(b).